17-1024-cv
Marom v. Town of Hempstead

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 30th day of January, two thousand eighteen.

PRESENT:          GUIDO CALABRESI,
                  JOSÉ A. CABRANES,
                  RAYMOND J. LOHIER, JR.
                               Circuit Judges.


MICHAEL MAROM,

                             Plaintiff-Appellant,                     17-1024-cv

                             v.

TOWN OF HEMPSTEAD, KATE MURRAY, SUPERVISOR,
JON LIPINSKY, CODE ENFORCEMENT OFFICER,
MARTIN SMITH, CODE ENFORCEMENT OFFICER,

                             Defendants-Appellees.*


FOR PLAINTIFF-APPELLANT:                                   Michael Marom, pro se, Baldwin, NY.

FOR DEFENDANTS-APPELLEES:                                  Donna A. Napolitano and Daniel J. Evers,
                                                           Berkman, Henoch, Peterson, Peddy &
                                                           Fenchel, P.C., Garden City, NY.



    *
        The Clerk of Court is directed to amend the caption as shown above.

                                                      1
       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Sandra J. Feuerstein, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the March 22, 2017 judgment of the District Court be and
hereby is AFFIRMED.

        Plaintiff-appellant Michael Marom, proceeding pro se, appeals from the District Court’s
March 22, 2017 grant of summary judgment to defendants-appellees Town of Hempstead, Town
Supervisor Kate Murray, and Code Enforcement Officers Jon Lipinsky and Martin Smith (jointly,
“Defendants”). On appeal, Marom argues that the District Court erred in finding that Defendants
did not violate his Fourth Amendment right to be free from unreasonable searches and seizures
when Officer Smith entered Marom’s house during a realtor-hosted open house, conducted a
building inspection, and issued an “appearance ticket” for possession of a sauna without a plumbing
permit. We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

        We review a district court’s grant of summary judgment de novo, “resolv[ing] all ambiguities
and draw[ing] all inferences against the moving party.” Garcia v. Hartford Police Dep’t, 706 F.3d 120,
126–27 (2d Cir. 2013). “Summary judgment is proper only when, construing the evidence in the light
most favorable to the non-movant, ‘there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir.
2011) (quoting Fed. R. Civ. P. 56(a)). Pro se submissions are reviewed with “special solicitude,” and
“must be construed liberally and interpreted to raise the strongest arguments that they
suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006) (internal quotation
marks and emphasis omitted).

        Officer Smith conducted the inspection during an open house to which Marom “invit[ed]
the public at large to visit the premise.” Appellant Br. at 16. While Marom suggests that visitors were
not granted unlimited access to the house, id. at 20, Marom does not argue that visitors were
prohibited from viewing the sauna. Nor were we able to identify any such limitation in the record.

        “What a person knowingly exposes to the public, even in his own home or office, is not a
subject of Fourth Amendment protection.” Katz v. United States, 389 U.S. 347, 351 (1967); see also
United States v. Titemore, 437 F.3d 251, 256 (2d Cir. 2006) (“Thus a man’s home is, for most purposes,
a place where he expects privacy, but objects, activities, or statements that he exposes to the plain
view of outsiders are not protected because no intention to keep them to himself has been
exhibited.” (internal quotation marks omitted)). Because Marom exposed his house and sauna to the
public when he held the open house, the Defendants did not violate Marom’s Fourth Amendment



                                                  2
rights by conducting an inspection and viewing the sauna during the event. We therefore affirm for
substantially the reasons stated by the District Court in its March 22, 2017 Opinion and Order.

                                         CONCLUSION

       We have reviewed all of the arguments raised by Marom on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the March 22, 2017 judgment of the District
Court.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3